  Case 13-30278         Doc 43     Filed 10/03/18 Entered 10/03/18 08:12:55              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-30278
         Linda Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/30/2013.

         2) The plan was confirmed on 10/10/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/11/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/17/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,597.00.

         10) Amount of unsecured claims discharged without payment: $13,789.23.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-30278       Doc 43      Filed 10/03/18 Entered 10/03/18 08:12:55                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $14,635.00
       Less amount refunded to debtor                           $55.00

NET RECEIPTS:                                                                                 $14,580.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,500.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $648.69
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,148.69

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Aalm Consulting                Unsecured         500.00           NA              NA            0.00       0.00
ALTAIR OH XIII LLC             Unsecured      1,745.00       1,888.13        1,888.13        528.95        0.00
BANK OF AMERICA                Unsecured          45.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured         562.00        567.76          567.76        159.05        0.00
CASHCALL INC                   Unsecured      1,377.00            NA              NA            0.00       0.00
CASHCALL INC                   Unsecured         500.00           NA              NA            0.00       0.00
CERASTES LLC                   Unsecured      1,115.00       1,028.67        1,028.67        288.18        0.00
Check Into Cash of Illinois    Unsecured         800.00           NA              NA            0.00       0.00
CREDITORS PROTECTION SERVICE   Unsecured          35.00           NA              NA            0.00       0.00
EZ Payday Cash                 Unsecured         400.00           NA              NA            0.00       0.00
HRRG                           Unsecured          26.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE             Priority       1,222.00         917.82          917.82        917.82        0.00
IL DEPT OF REVENUE             Priority       1,300.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured            NA         206.60          206.60          57.88       0.00
INGALLS MEMORIAL HOSPITAL      Unsecured         180.00        179.80          179.80          50.37       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA          57.10           57.10          16.00       0.00
INTERNAL REVENUE SERVICE       Priority       1,777.00       1,770.36        1,770.36      1,770.36        0.00
LCMH Hospitalist Group         Unsecured         102.00           NA              NA            0.00       0.00
LVNV FUNDING                   Unsecured         983.00      1,055.96        1,055.96        295.82        0.00
MERRICK BANK                   Unsecured      1,088.00         880.43          880.43        246.65        0.00
Mobiloans                      Unsecured      1,000.00            NA              NA            0.00       0.00
Multiloans                     Unsecured         500.00           NA              NA            0.00       0.00
Physicians Immediate Care      Unsecured          35.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      1,159.00       1,220.35        1,220.35        341.87        0.00
PRA RECEIVABLES MGMT           Unsecured         957.00      1,012.81        1,012.81        283.73        0.00
PREMIER BANK CARD              Unsecured         325.00        373.90          373.90        104.75        0.00
PREMIER BANK CARD              Unsecured         433.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC             Unsecured      1,979.00       1,989.88        1,989.88        557.45        0.00
STATE FARM BANK                Secured        4,386.00       4,393.69        4,386.00      4,386.00     424.28
STATE FARM BANK                Unsecured            NA           0.00            7.69           2.15       0.00
VIP Loans                      Unsecured         500.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 13-30278         Doc 43      Filed 10/03/18 Entered 10/03/18 08:12:55                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $4,386.00          $4,386.00           $424.28
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $4,386.00          $4,386.00           $424.28

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,688.18          $2,688.18              $0.00
 TOTAL PRIORITY:                                          $2,688.18          $2,688.18              $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,469.08          $2,932.85              $0.00


Disbursements:

         Expenses of Administration                             $4,148.69
         Disbursements to Creditors                            $10,431.31

TOTAL DISBURSEMENTS :                                                                      $14,580.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
